       Case: 4:20-cr-00352-HEA Doc. #: 2 Filed: 07/22/20 Page: 1 of 4 PageID #: 8



                               UNITED STATES DISTRICT COURT                         F1LED
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                            JUL 2 2 2020
                                                                               U. S. DISTRICT COURT
  UNITED STATES OF AMERICA,                          )                       EASTERN DISTRICT OF MO
                                                     )                                ST.LOUIS
                  Plaintiff,                         )
                                                     )
  v.                                                 )
                                                     )
  NICHOLAS FRANKE,                                   )      4:20CR352 HEA/DDN
                                                     )
                  Defendant.                         )

                                           INDICTMENT

 The Grand Jury charges that:

                                             Introduction

          1. ·   Nicholas Franke is an attorney who specialized in bankruptcy and insurance

 litigation, and resided in St. Louis County.

          2.     Nicholas Franke practiced law through The Franke Law Firm, a limited liability

 company he owned and controlled.

          3.     During the tax years 2007-2009 and 2011, Nicholas Franke. received taxable

 income, upon which there was income tax due and owing to the United States of America. These

 tax liabilities totaled over $172,000 for those years.

          4.     During the tax years 2013-2015, Nicholas Franke received taxable income of

 $1,795,860, upon which there was income tax due and owing to the United States of America.

_These tax liabilities totaled over $693,000 for those years.

          5.     During the tax years 2013-2015, Nicholas Franke had a legal duty to timely file a

 federal tax return, but he failed to do so each year.




                                                    1
   Case: 4:20-cr-00352-HEA Doc. #: 2 Filed: 07/22/20 Page: 2 of 4 PageID #: 9



                                       COUNT I
                               TAX EVASION: 26 U.S.C. § 7201

          6.   Paragraphs 1-5 are realleged and incorporated by reference as if fully set forth

herein.

          7.   From at least in or about April 2008 through January 2017, in the Eastern District

of Missouri and elsewhere, the defendant,


                                    NICHOLAS FRANKE,

did willfully attempt to evade and defeat the payment of income tax due and owing by him to the

United States of America, for the calendar years 2007-2009 and 2011, by committing the following

affirmative acts, among others:

                   (a) Rolling over and then liquidating his individual retirement account to avoid

                      IRS levy for his tax deficiencies;

                   (b) Receiving more than $1,700,000 in fees into the client trust account of The

                      Franke Law Firm, LLC in 2014 and spending directly from this account,

                      effectively shielding the funds from IRS tax collection activities.

                   (c) Purchasing a 27-foot boat in the amount of $97,207 with funds from the

                      client trust account of The Franke Law Firm, LLC;

                   (d) Writing a $40,000 check to himself from the client trust account of The

                      Franke Law Firm, LLC to his personal account, and then using the funds,

                      among other things, to pay more than $25,000 in personal credit card debt;

                      and

                   (e) Filing false Forms 4868 claiming he owed no tax for 2013-2015, though

                      knowing that he clearly had earned significant income.

All in violation of Title 26, United States Code, Section 7201.

                                                 2
   Case: 4:20-cr-00352-HEA Doc. #: 2 Filed: 07/22/20 Page: 3 of 4 PageID #: 10




                             COUNT II
       OBSTRUCTING AND ATTEMPTING TO OBSTRUCT THE IRS IN THE
     ADMINISTRATION OF FEDERAL INCOME TAX LAWS: 26 U.S.C. § 7212(a)

          8.     Paragraphs 1-7 are realleged and incorporated by reference as if fully set forth

herein.

          9.     In January 201 7, in the Eastern District of Missouri and elsewhere, the defendant,


                                       NICHOLAS FRANKE,

did corruptly endeavor to obstruct and impede the due administration of the internal revenue laws

by providing false information to IRS agents, while knowing this information to be false,

including:

                 (a) telling the IRS agents that the boat he purchased in May 2015 was registered in

          the name of his LLC and intended for use in "entertaining clients." When, in fact, the boat

          was registered in Franke' s own name and he made no attempt to depreciate this asset in his

          delinquently filed 2015 Form 1040, and

                 (b) telling the IRS agents that he did not have much income from his law practice

          in any of the years from 2013 through 2015. When, in fact, Franke filed delinquent Form

          1040s reporting significant income, especially in 2014.

All in violation of Title 26, United States Code, Section 7212(a).

                                   COUNTIII-V
                   WILLFUL FAILURE TO FILE RETURN: 26 U.S.C. § 7203

          10.    Paragraphs 1-9 are realleged and incorporated by reference as if fully set forth

herein.

          11.    On or about the dates listed below, in the Eastern District of Missouri and

elsewhere, the defendant


                                                   3
   Case: 4:20-cr-00352-HEA Doc. #: 2 Filed: 07/22/20 Page: 4 of 4 PageID #: 11




                                          NICHOLAS FRANKE,

did willfully fail_ed to file with the IRS an income tax return (Form 1040) for the years listed below,
                                    c
knowing that his gross income           exce~ded   the minimum amount of income for which the law

required an income tax return to be filed, and knowing that he was required by law to file such

return.



            Count         Tax Year            Date of Offense       Minimum Gross Income for
                                                                       Filing Requirement


              III            2013             April 15, 2014                   $10,000

              IV             2014             April 15, 2015                   $10,150

              v              2015             April 18, 2016                   $10,300


          All in violation of Title 26, United States Code, Section 7203.




                                                                A TRUE BILL.


                                                                FOREPERSON



JEFFREY B. JENSEN
United States Attorney



ANTHONY BOX, #58575 MO
Assistant United States Attorney




                                                      4
